Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5 July 2022 have been fully considered but they are not persuasive.
Applicant argues that the zirconium compound taught in Sowman is not zirconium dioxide. Applicant also argues that the mole ratio of equivalent zirconia to silica in the liquid composition does not indicate that zirconia is included in the liquid composition. These arguments are not persuasive because Sowman teaches ZrO2·SiO2 (Sowman, Col. 2 Line 56-57), which is a zirconium dioxide-silica complex. Furthermore, Sowman states that “a 1 ZrO2 : 1 SiO2 refractory article is produced from an aqueous dispersion having an equivalent mole ratio of 1 ZrO2 : 1 SiO2” (Sowman, Col. 4 Line 43-45), which implies that the zirconium dioxide and silica are both present in an aqueous dispersion.
Applicant further argues that one skilled in the art would not have been motivated to combine Sowman with Ikeda and Miyazaki because the refractory article taught by Sowman is transparent, rather than black with a high light shielding property as disclosed by Ikeda and Miyazaki. Additionally, Applicant argues that the zirconia of Sowman has a different crystal structure as the zirconium dioxide of Miyazaki, and thus one having ordinary skill in the art would not be motivated to combine the teachings of these references. These arguments are not persuasive because Sowman states that “[ZrO2:SiO2] mole ratios higher than 1.5:1 generally will result in green articles what are difficult to fire to a transparent, clear refractory” (Sowman, Col. 4 Line 38-40). The ratio of ZrO2:SiO2 does not have to be 1:1, and thus the product does not necessarily have transparent properties. Furthermore, Sowman does not disclose the reduction of the zirconium compound into zirconium nitride, nor is this reference relied upon for this teaching. It is expected that zirconium nitride obtained from the reduction of zirconium dioxide would possess different optical properties than the zirconium dioxide. In regards to the differences in crystal structure, Sowman states that the zirconia is present usually in its tetragonal and monoclinic forms (Sowman, Col. 11 Line 23-24). Sowman also states that monoclinic zirconia, when heated at about 1150 °C, undergoes a transformation to the tetragonal form (Sowman, Col. 2 Line 29-36). Since the reduction reaction taught by Miyazaki does not go above 800 °C (Miyazaki, Claim 2), this transformation would not occur when using monoclinic zirconium, and thus no difference in crystal structure would be observed.
For the above stated reasons, Applicant’s arguments are not considered persuasive, and thus the rejections of Claims 3 and 5-11 are not withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                           

/PETER L VAJDA/Primary Examiner, Art Unit 1737
07/28/2022